Title: From Elizabeth Smith Shaw Peabody to Abigail Smith Adams, March 1812
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail Smith



Atkinson March 1812

I have been for several Days waiting, & hoping I should find leisure to write to my Dear Sister, but as each hour brings it indispensible Duties, I hope you will accept of a moment devoted to you, & wish you to excuse the many Imperfections you will necessarily observe, of everything done in a hurry—Last Wednesday Cousin Thomas arrived, walked from Haverhill, & got here about four PM—we were all glad too see him, & hope, he has come fraught with Parental Instructions to diligently improve his Time—He is young, but he has had great advantages, & every incitement to wake his mind to Literature—I long to make the young feel as you, & I do, hate to leave a Book,—Duties, imperious tear me with reluctance from such Sources of Entertainment, & Knowledge—but It is difficult to make Boys look into a Book long enough to become interested—& if they do, they are apt to run beyond the line, & prefer English, to Latin, or Greek—I sometimes fear this will be the case with George, for I cannot make him believe Cicero, is easy, or charming—I have turned him to his Fathers Lectures upon the Subject—I tell him his writings contain a Treasure, for which youths should dig, or they cannot reap benefit from the rich Mine—You ask when Mr Vose will take the Academy? I believe, not till Fall Vacation—We are happy, in having a worthy Preceptor, who is indefatiguable in his Exertions, for his Scholars Improvement, & one whom the Children love—After I received your last letter, & said that you thought Mr Nortons, desired alliance “could not be,” I sat alone, musing upon his solitary Situation—& wishing a proper Person could be thought of—But alas! my Sister, a but, & an if—is attached to every Being—Their Rank, & Expectations, stile of Life to high, or too humble, & poor—too young, or too old—Enthusiastic, or without Principle—You say, we know what Partner he requires—true—& I sat meditating, almost dispairing—when my amicable Friends the Miss Whites of Haverhill, forcibly struck my Mind—Betsy is a fine girl—amiable—dignified—but her health of late has not been so good, as I wish—& she is not a Proffessor of Religion—though a very charming Disposition—so sweet, that I am astonished she is not married— She does not chuse to be, says one—But there is her Sister Sarah, who is a Proffessor of religion—a very discreet, virtuous, sober-minded worthy person—Who has experienced more of the hardships of Life, & is patiently struggling with Circumstances & endeavouring to get her living by attending to a School in Newbury port, I believe she is there now—She went to this academy, & boarded here, for two years—She is a sweet-tempered, amiable industrious, ingenious person—& if she was but a few years older, & had more property, I know of no second person, that I could more seriously recommend for Mr Nortons wife, to take charge of his children, & his Interests in house, & parish than her, who I know would rejoice in doing Good—Your Daughter Nancy, will give you the just Character of the whole family, perhaps better than I possibly could—ask your Dear Nancy what is her opinion—I am thankful her Father, & Mother can be with her—Please to give my love to them all—
Our Vacation will commence the monday after the Fast—A Tuesday, if you chuse I will send the Children in our Stage into Boston & I suppose you will take them from their as soon as you can—They will go a Tuesday noon, & get into Boston, about six Clock—
If I do not close my Letter, I shall lose this opportunity of sending my respects, & Love to the President, & your dear family. Accept it, warm from the heart / of your Sister—
E P—We hope when it is good travelling you, & your dear Daughter, will not fail of letting her Aunt see her before she returns—
